DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/23/2021 and 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-12 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent claim 1, Wake et al. US 2005/0226625 A1 (hereinafter Wake) is considered to be the closest prior art reference of record. Wake teaches a power over fiber system (Abst.; Fig. 1) comprising: a power sourcing equipment including a semiconductor laser that oscillates with electric power, thereby outputting feed light (high power laser diode receives electrical power from power supply 11 and outputs light to optical fiber cable, Fig. 1; Abst.; Par. 31-36; a laser diode inherently operates via oscillation at a semiconductor junction); a powered device (remote unit 2, Fig. 1; Abst.; Par. 31-36) including a photoelectric conversion 
Wake does not teach a measurer that measures a distance from the power sourcing equipment to the powered device; or the control device controlling the power sourcing equipment to output the feed light by changing a laser wavelength thereof for the distance from the power sourcing equipment to the powered device measured by the measurer. However, Duan et al. US 2009/0279890 A1 (hereinafter Duan) teaches an optical communication system between two devices (Fig. 1; Par. 19) comprising a measurer (FPGA 114, Fig. 1) that measures a distance from a sourcing device to a destination device (Abst; Par. 12; Par. 18-47), because this allows tunable dispersion compensation of a wavelength channel to be periodically optimized at each node in response to incremental changes in environmental factors that affect the chromatic dispersion produced between the two nodes or in response to reconfigurations that affect the chromatic dispersion produced between the two nodes (Abst.).
However, neither Wake nor Duan teaches the control device controlling the power sourcing equipment to output the feed light by changing a laser wavelength thereof for the distance from the power sourcing equipment to the powered device measured by the measurer. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Wake or Duan to include such features in view of any of the cited prior art references of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sanderson et al. US 8358893 B1; Greene et al. US 2018/0083715 A1; Davey et al. US 2011/0181436 A1; Skertic et al. US 2018/0375590 A1; Mukasa US 2001/0021298 A1; Arai et al. US 2002/0102085 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636